DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-011, filed on 09/12/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/21 and 12/07/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10859640. Although the claims at issue are not identical, they are not patentably distinct from each other because:

See table below:

Claim 6 of pending application
Claim 15 of US 10859640
A device comprising: 
 A device comprising: 
a universal serial bus (USB) receptacle comprising a ground pin and at least one channel configuration (CC) pin; 
a universal serial bus (USB) receptacle comprising a ground pin and at least one channel configuration (CC) pin; 
a CC pull-up circuit connected to the at least one CC pin; and 
a CC pull-up circuit connected to the at least one CC pin; and 
a port controller configured to detect a CC impedance between the ground pin and the at least one CC pin by controlling the CC pull-up circuit to pull up the at least one CC pin, and 
a port controller configured to detect a CC impedance between the ground pin and the at least one CC pin by controlling the CC pull-up circuit to pull up the at least one CC pin, and 
activate a detection signal in response to a leakage current generation condition being detected in the USB receptacle based on the CC impedance detected.

activate a detection signal in response to a leakage current generation condition being detected in the USB receptacle based on the CC impedance detected, 

wherein the CC pull-up circuit comprises a resistor sub-circuit configured to electrically connect source CC termination (Rp) pull-up resistors to the at least one CC pin, and the port controller is further configured to control the resistor sub-circuit to detect the CC impedance such that one of the source CC termination (Rp) pull-up resistors is electrically connected to the at least one CC pin.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: port controller in claims 6-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the port controller is a generic controller.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8-10 and 17-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tao et al. (US 20150229119) provided by applicant hereinafter Tao.

Regarding to claim 1, Tao discloses a method of detecting a leakage current generation condition in a universal serial bus (USB) interface (fig. 7), the method comprising: 
detecting a leakage current generation condition in at least one power pin based on at least one impedance detected (paragraph 19 and 25 discloses to detect the pin to pin impedance of USB which is the leakage current IDET based on the impedance); 
activating a detection signal in response to the leakage current generation condition being detected (fig. 5 shows (detection signal) IDET which is a leakage current based on VBUS and the impedance VBUS-GND to activate the pull-up circuit); 
detecting the at least one impedance by controlling at least one pull-up circuit to pull up the at least one power pin (paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition); and 
detecting a voltage of the at least one power pin (paragraph 0022 discloses when the impedance VBUS-GND above threshold, a detected signal drives the gate of the FET ’52 high to turn FET OFF to disconnect the USB cable from VOUT), 
wherein the pull-up circuit comprises a channel configuration (CC) pull-up circuit connected to at least one CC pin (fig. 4-6 show FET ’52 to be a pull-up circuit coupled to power pin), and 
the CC pull-up circuit comprises a CC current source (fig. 3-6 shows current source) configured to supply source CC termination (Rp) currents to the at least one CC pin (RCONN 412).

Regarding to claim 6, Tao discloses a device comprising: 
a universal serial bus (USB) receptacle comprising a ground pin and at least one channel configuration (CC) pin (paragraph 19 and 25 discloses to detect the pin to pin impedance of USB which is the leakage current IDET based on the impedance); 
a CC pull-up circuit connected to the at least one CC pin (fig. 4-6 show FET ’52 to be a pull-up circuit coupled to power pin); and 
a port controller (fig. 3 shows a controller 350) configured to detect a CC impedance between the ground pin and the at least one CC pin by controlling the CC pull-up circuit to pull up the at least one CC pin (paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition. Furthermore fig. 5 show the IDET which is a leakage current based on VBUS and the impedance VBUS-GND), and activate a detection signal in response to a leakage current generation condition being detected in the USB receptacle based on the CC impedance detected (paragraph 0022 discloses when the impedance .

Regarding to claim 3, Tao discloses the method of claim 1, wherein a port controller is configured to detect a CC impedance between a ground pin and the at least one CC pin by controlling the CC pull-up circuit to pull up the at least one CC pin and detecting a voltage of the at least one CC pin (fig. 4-6 show VBUS pin connected to switch (transistor and port controller (control logic) paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition).


Regarding to claims 4 and 8, Tao discloses the device of claims 1 and 6 respectively wherein the port controller is configured to activate the detection signal in response to the detected CC impedance being less than resistances of a power cable termination (Ra) (paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition).

Regarding to claim 9, Tao discloses the device of claim 6, wherein the USB receptacle comprises a VBUS pin, the CC pull-up circuit comprises a VBUS pull-up circuit and a VBUS detection switch connected between the VBUS pull-up circuit and the VBUS pin, and the port controller is further configured to detect a VBUS impedance between a ground pin and the VBUS pin by turning on the VBUS detection switch and detecting a voltage of a node between the pull-up circuit and the VBUS detection switch (fig. 4-6 show VBUS pin connected to switch (transistor and port controller (control logic) paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition).

Regarding to claim 10, Tao discloses the device of claim 9, wherein the VBUS pull-up circuit comprises a current source and a resistor connected between the current source and the VBUS detection switch (fig. 4-6 and paragraph 0025).

Regarding to claim 12, Tao discloses a method of detecting a leakage current generation condition in a universal serial bus (USB) interface (fig. 7), the method comprising: 
detecting at least one impedance between a ground pin and at least one power pin, the detecting comprising (paragraph 19 and 25 discloses to detect the pin to pin impedance of USB which is the leakage current IDET based on the impedance), 
pulling up the at least one power pin (fig. 4-6 show FET ’52 to be a pull-up circuit coupled to power pin), 
detecting a voltage of the at least one power pin (VBUS detection to detect voltage across VBUS-GND), and 
estimating the at least one impedance based on the voltage detected (RCONN 412); and 
activating a detection signal in response to the leakage current generation condition being detected in a USB receptacle based on the at least one impedance detected (fig. 5 shows (detection signal) IDET which is a leakage current based on VBUS and the impedance VBUS-GND to activate the pull-up circuit).

Regarding to claim 17, Tao discloses the method of claim 12, wherein the pulling up comprises pulling up a VBUS pin, the detecting a voltage comprises detecting a voltage of the VBUS pin, and the estimating comprises estimating a VBUS impedance between a ground pin and the VBUS pin (fig. 4-6 show VBUS pin connected to switch (transistor and port controller (control logic) paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition).

Regarding to claim 18, Tao discloses the method of claim 17, further comprising: interrupting supply of a VBUS voltage to the VBUS pin in response to the detection signal activated (paragraph 0022).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao as applied to claim 1 respectively above, and further in view of Connell et al (US 20160313270, hereinafter Connell).

Regarding to claim 2, Tao discloses the method of claim 1, except wherein the at least one power pin comprises at least one of a CC1 pin for communicating a first channel configuration signal, a CC2 pin for communicating a second channel configuration signal, and a VBUS pin for receiving a cable bus power.
Tao disclose testing of the standard USB and uUSB. However Tao does not disclose testing the USB include the at least one power pin comprises at least one of a CC1 pin for communicating a first channel configuration signal, a CC2 pin for communicating a second channel configuration signal, and a VBUS pin for receiving a cable bus power.
Connell discloses detection circuit monitors the electrical impedance between an electrical contact and an electrically conductive shroud of a connector. For example, in 
Therefore, at the time before the effective filing date, it would be obvious for a person with an ordinary skill in the art to incorporate the testing of all USB types by Connell into the testing apparatus of Tao in order to monitors the impedance between the VBUS electrical contact and its adjacent contact.


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao.

Regarding to claim 13, Tao discloses the method of claim 12, wherein the pulling up comprises pulling up at least one configuration channel (CC) pin, the detecting a voltage comprises detecting a voltage of the at least one CC pin, and the estimating comprises estimating a CC impedance between a ground pin and the at least one CC pin (paragraph 0018 of Tao discloses to determine pin-to-pin impedance of USB connector). 
However Tao does not disclose wherein the pulling up comprises pulling up at least one configuration channel (CC) pin, the detecting a voltage comprises detecting a voltage of the at least one CC pin, and the estimating comprises estimating a CC impedance between a ground pin and the at least one CC pin.
Although the reference did not disclose to have wherein the pulling up comprises pulling up at least one configuration channel (CC) pin, the detecting a voltage comprises In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding to claim 14, Tao discloses the method of claim 13, wherein the activating comprises activating the detection signal in response to the CC impedance being less than a power cable termination (Ra) resistance (paragraph 0021-22 discloses the port controller ’50 included a VBUS detection circuit to detect the impedance from VBUS to ground, when a impedance is below a threshold which indicates abnormal condition). 
Although the reference did not disclose the detection signal in response to the CC impedance being less than a power cable termination (Ra) resistance.
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that 

Regarding to claim 15, Tao discloses the method of claim 13, further comprising: interrupting supply of a VCONN voltage to the at least one CC pin in response to the detection signal activated (paragraph 0018 of Tao discloses to determine pin-to-pin impedance of USB connector and by duplicate the VBUS to ground detection circuit into the CC pin would generate a circuit with a switch configured to supply or interrupt a voltage to the at least one CC pin, wherein the port controller is further configured to control the switch to interrupt supply of the VCONN voltage to the at least one CC pin in response to the detection signal activated).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao as applied to claims 3 and 12 respectively above, and further in view of Waters (US 20180183340, hereinafter Waters).

Regarding to claim 5, Tao discloses the method of claim 3, except wherein the port controller is further configured to support a dual role port (DRP) capable of switching between a source and a sink and set a download faced port (DFP) before detecting the CC impedance.
Waters discloses a system included a detected connection of a USB device to a USB port connector (abstract), paragraph 0005 discloses USB port controller can be configured by a port manager to operate as a source, a sink and/or as a dual role power (DRP) port controller. Therefore by incorporate the DRP as suggested by Waters into the controller of Tao would detect the impedance according to the source or sink state.
Therefore, at the time before the effective filing date, it would be obvious for a person with an ordinary skill in the art to incorporate the DRP controller as taught by Waters in the controller of Tao in order to independently and dynamically swap data and power roles using the Data Role Swap or Power Role Swap processes.

Regarding to claim 16, Tao discloses the method of claim 12, further comprising: except setting a download faced port (DFP) before the detecting at least one impedance.
Waters discloses a system included a detected connection of a USB device to a USB port connector (abstract), paragraph 0005 discloses USB port controller can be configured by a port manager to operate as a source, a sink and/or as a dual role power (DRP) port controller. Therefore by incorporate the DRP as suggested by Waters into the controller of Tao would detect the impedance according to the source or sink state.
.

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao as applied to claim 6 and 12 respectively above, and further in view of Shimizu (US 20080162955, hereinafter Shimizu).

Regarding to claim 11, Tao discloses the device of claim 6, except further comprising: a signal generator configured to generate an alarm signal recognizable by a user of the device; and a main controller configured to control the signal generator to output the alarm signal in response to the detection signal being activated.
Paragraph 0036 of Shimizu discloses an USB controller included a visual alarm recognizable by user.
	Therefore, at the time before the effective filing date, it would be obvious for a person with an ordinary skill in the art to incorporate the USB controller as taught by Shimizu in the controller of Tao in order to alert user.

Regarding to claim 19, Tao discloses the method of claim 12, except further comprising: outputting a signal recognizable by a user in response to the detection signal activated.

	Therefore, at the time before the effective filing date, it would be obvious for a person with an ordinary skill in the art to incorporate the USB controller as taught by Shimizu in the controller of Tao in order to alert user.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to claim 19, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the USB receptacle comprises a plurality of configuration channel (CC) pins, the CC pull-up circuit connected to the at least one CC pin among the plurality of CC pins, and the port controller is further configured to detect a CC impedance between a ground pin and the at least one CC pin by controlling the CC pull-up circuit to pull up the at least one CC pin and detecting a voltage of the at least one CC pin” including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863